Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 51-52, 54-63, 65-68, and 71-75 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding the 35 U.S.C. 112(a) rejections, with respect to claim 51, as indicated during the interview conducted 2 December 2021, the use of the phrase “it is expected that” in the specification seemed to imply the inventor anticipated the claimed techniques would result in the claimed invention, but was not necessarily in possession of said invention. However, as noted on page 11 of Applicant’s response, this interpretation is inconsistent with Applicant’s intended meaning. As noted by Applicant, page 25 of the specification describes detecting a magnitude or a change in magnitude of blood flow. Accordingly, the 35 U.S.C. 112(a) rejection of claim 51 is withdrawn.
Claims 58 and 61 were rejected for the same reasons as claim 51. Therefore, the 35 U.S.C. 112(a) rejections are also withdrawn.
Claim 57 has been amended to recite “classifying one or more parameters of said cardiac behavior based on said detected effect”, which is described in the specification as filed. The 35 U.S.C. 112(a) rejection of claim 57 is therefore withdrawn.
Regarding the 35 U.S.C. 112(b) rejections, the amendments to claims 54, 59, and 62 overcome the antecedent basis issues. The 35 U.S.C. 112(b) rejections are therefore withdrawn.
With respect to the prior art, Applicant’s arguments are persuasive. Schuller, Tsiartas, and the additional prior art of record does not disclose or suggest analyzing a voice feature to detect an effect of blood flow on said at least one feature, said effect being at least one of a timing of said blood flow, a periodicity of said blood flow and a magnitude or change in magnitude of said blood flow, and determining a pathological cardiac condition based on said effect, as required by claims 51 and 67.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN LOUIS ALBERTALLI whose telephone number is (571)272-7616. The examiner can normally be reached Mon-Thurs 9AM-3PM (Part time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





BLA 3/8/22
/BRIAN L ALBERTALLI/Primary Examiner, Art Unit 2656